DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 21-22, 24 -29, 31-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable by Barrera et al. (U.S. 2017/0136296 A1) in view of Douglas et al. (U.S. 2020/0245900 A1). 
Regarding Claims 1-20 (Cancelled).
Regarding Claim 21, Barrera discloses a system (Barrera, [0005] “a system”) comprising: 
a display including a user interface (Barrera, [0012] “a user interface for multidimensional display of instructions” Barrera teaches a display includes a user interface; 
a first sensor configured to be affixed to a leg of a patient to collect data at a location proximal from a knee of the leg (Barrera, [0054] “FIG. 1, The sensor module 102 comprises one or more sensors 103” and [0069] “the user for wearing the sensor module 102 in a particular way, for an exercise involving leg 502 of a user, put sensor modules 102A and 102B in the positions as shown in FIG. 5” and [0071] “The Smart Trainer App 250 collects the data provided by the device sensors and by the sensor modules. FIG. 5, for each position of the sensor modules 102A and 102B”
Barrera teaches a first sensor (sensor modules 102A includes sensors 103, Fig. 5) is attached at a location (direct below) proximal from a knee of the leg to collect data; 
a second sensor configured to be affixed to a leg of a patient to collect data at a location distal from a knee of the leg (Barrera, [0054] “FIG. 1, The sensor module 102 comprises one or more sensors 103” and [0069] “the user for wearing the sensor module 102 in a particular way, for an exercise involving leg 502 of a user, put sensor modules 102A and 102B in the positions as shown in FIG. 5” and [0071] “The Smart Trainer App 250 collects the data provided by the device sensors and by the sensor modules. FIG. 5, for each position of the sensor modules 102A and 102B” Barrera teaches a first sensor (sensor modules 102B includes sensors 103, Fig. 5) is attached at a location (direct upper) proximal from a knee of the leg to collect data; and 
a processor configured to (Barrera, Fig. 1, [0056] “The data from the one or more sensors 103 can be collected by the processor 114” Barrera teaches a processor 114 can collect data from sensors 103: 
receive position data points collected by the first and second sensors during motion of the leg (Barrera, [0068] “The sensor modules 102 are identified by the mobile computing device 202 in a number of ways, identification based on motion pattern detection for each sensor corresponding to an exercise” and  [0071] “The Smart Trainer App 250 collects the data provided by the device sensors and by the sensor modules…FIG. 5, for each position of the sensor modules 102A and 102B” Barrera teaches receives position data points collected by the first and second sensors (sensors 102A and 102B) during motion of the leg (Fig. 5); 
generate a virtual representation of the leg based on the position data points (Barrera,[0027] “The Smart Trainer also shows virtual 3D paths in the virtual scene to teach and to guide the user to the next step of the exercise” and  [0069] “the user for wearing the sensor module 102 in a particular way, for an exercise involving leg 502 of a user, put sensor modules 102A and 102B in the positions as shown in FIG. 5” Barrera teaches generate a virtual representation of the leg (502) based on the position data points of sensors (Fig.5) ;and 
Barrera discloses an AI module can analyze motion of body parts (leg, thigh, etc.) and calculate a range of motion (Barrera, [0060]).
However, Barrera does not explicitly teach output, for display on the user interface, the virtual representation including an indication of a path for the leg based on a specified range of motion; and after completion of the motion, output, for display on the user interface, an indication of an achieved range of motion of the leg using the position data points.  
Douglas teaches output, for display on the user interface, the virtual representation including an indication of a path for the leg based on a specified range of motion; and after completion of the motion, output, for display on the user interface, an indication of an achieved range of motion of the leg using the position data points (Douglas, [0004] “providing a graphical user interface that displays” and [0008] “the test motion profile describing a three-dimensional path of the motion performed by the wearer of the sensor” and [0235] “computing device 120 may adjust the received data to be a percentage of the baseline amount. For example, if the baseline is an angle corresponding to a range of motion, computing device 120 may divide the sample values by the target range (e.g., 50 degrees from vertical) to determine the percent of the baseline for the real-time angle” and [0179] “FIG. 13 illustrates exemplary sensor placement and body movement according to…five different potential body positions…utilize thigh sensor 1310, calf sensor 1320, and/or foot sensor 1330” Douglas teaches out put on an user interface, an indication of a path for the leg on a specified range of motion (e.g. an angle swing 20-30 degree (body position 1300B, 1300C) and after completion of the motion, an achieved range of motion of the leg (e.g. body position 1300D, pull up leg 40 degree and swing 45 degree, body position 1300E).
Barrera and Douglas are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Barrera to combine with a range motion of the leg (as taught by Douglas) in order to output a path for the leg based on a specified range of motion and a completion of the leg motion because Douglas can provide an output a path for the leg based on a specified range of motion and a completion of the leg motion (Douglas, [0235], Fig. 13, [0179]). Doing so, it may allow the user to interact with a user interface while wearing one or more sensor devices to record an ideal template motion (Douglas, [0016]).
Regarding Claim 22, Barrera as modified discloses the system of claim 21, wherein the display is configured to present, on the user interface, an indication of a number of repetitions performed during the motion (Barrera, [0003] “Most rehabilitation activities require repetitive exercises, where the proper temporal/special execution is the key for a faster recovery” and [0112] “Punch-card: This is a visual feature that shows the overall list of objectives (e.g. range of motion, number of repetitions, etc.) that the user needs to achieve” Barrera teaches a punch-card, a virtual feature that shows a number of repetition that user needs to achieve.
Regarding Claim 24, Barrera discloses the system of claim 21, wherein the processor is further configured to determine an assessment for the leg based on a difference set generated by determining differences between points on the path and the position data points, and output the assessment (Barrera, [0060] “FIG. 3, the Smart Trainer app 250 comprises a smart graphical user interface (GUI) module 302, a feedback module 310” and [0082] “the feedback module 310 compares actual motion/movement/ position of an anatomical part being tracked with an ideal motion/movement/position and provides visual instructions for correcting the motion/movement/ position on finding an error/deviation, reference to FIG. 12, to show the errors (deviations in actual user's movements relative to prescribed path and/or position and orientation) during exercises, the real body part position models 1204 and 1206 and the desired body position model 1208 and the desired movement trajectory 1210…the GUI also displays contextual and symbolic information such as arrows, numbers and text indicating angles, distances, speed, warning sign when a wrong movement is detected, details of an error and instruction for corrective measure and/or color codes to indicate right/wrong movements/positions” Barrera teaches determine an assessment for the leg (compares actual motion/movement/ position of an anatomical part being tracked and provides visual instructions for correcting the motion/movement/ position on finding an error/deviation) based on a difference set generated by determining differences between points (the real body part position models 1204 and 1206 and the desired body position model 1208 ) on the path (desired movement trajectory 1210) and the position data points (Fig. 12) and output the assessment (the GUI also display…).
Regarding Claim 25, Barrera discloses the system of claim 24, wherein the assessment is output to a clinician display (Barrera, [0027] “The Smart Trainer system can behave as an expert (a physician, PT or a personal trainer, depending on the type of use) assessing and indicating corrections in a similar way a person would do, based on its capability of changing the virtual view of a 3D scene/rendering” and [0085] Based on the exercise type and users preferences, the system 400 can play, through output device 235 of the mobile computing device 202…that change dynamically based on the magnitude of error (ideal vs measured position)” Barrera teaches the assessment (e.g. the correcting of errors (deviations in actual user's movements relative to prescribed path and/or position and orientation, during exercises [0082]. Fig. 12) is output to a clinician display via the Smart GUI of physician, PT (physiotherapist) display.
Regarding Claim 26, the system of claim 21, Barrera does not explicitly teach wherein the two sensors are each an inertial measurement unit.  
However, Douglas teaches wherein the two sensors are each an inertial measurement unit (Douglas, [0014] “The one or more sensor devices may include: one or more inertial measurement units configured to capture real-time motion data of a motion performed by a user” Douglas teaches two sensors are each an inertial measurement unit.
Barrera and Douglas are combinable see rationale in claim 21
Regarding Claim 27, Barrera as modified discloses a method (Barrera. [0005] “a method”) comprising: 
displaying, on a user interface, the virtual receiving, from at least two sensors worn on a target body part, position data points during motion of the target body part (Barrera, 0078] “Once a user selects a particular exercise, the Smart Trainer app 250 provides instructions related to the targets for each exercise through the GUI” and  [0074] “The Smart Trainer app 250 to strap/clip/place/wear the sensor modules in a specific way (e.g. one sensor in the ankle and another sensor over the knee as shown in FIGS. 5, 6A and 6B),  then asks the user to perform specific movements (e.g. swing arm, flex leg, etc., which can be displayed in the GUI) of the body parts to which the sensor modules are tied to and collects the sensor readings simultaneously” Barrera teaches two sensor worn on a target body part (leg) during a motion of the leg (Figs. 5, 6A, 6B).. 
generating a virtual representation of the target body part based on the position data points; 
representation including an indication of a path for the target body part based on a specified range of motion; and 
after completion of the motion, displaying an indication of an achieved range of motion of the target body part using the position data points.  
Claim 27 is substantially similar to claim 21 is rejected based on similar analyses.
Regarding Claim 28, Barrera discloses the method of claim 27, wherein the target body part is a knee of a leg, a first sensor of the two sensors is located proximally on the leg from the knee and a second sensor of the two sensors is located distally on the leg from the knee.  
Claim 28 is substantially similar to claim 21 is rejected based on similar analyses.
Regarding Claim 29, Barrera discloses the method of claim 27, further comprising displaying, on the user interface, an indication of a number of repetitions performed during the motion.  
Claim 29 is substantially similar to claim 22 is rejected based on similar analyses.
Regarding Claim 31, Barrera discloses the method of claim 27, further comprising, determining an assessment for the target body part based on a difference set generated by determining differences between points on the path and the position data points, and outputting the assessment.  
Claim 31 is substantially similar to claim 24 is rejected based on similar analyses.
Regarding Claim 32, Barrera discloses the method of claim 31, wherein the assessment is output to a clinician display.  
Claim 32 is substantially similar to claim 25 is rejected based on similar analyses.
Regarding Claim 33, Barrera discloses the method of claim 27, wherein the two sensors are each an inertial measurement unit.  
Claim 33 is substantially similar to claim 26 is rejected based on similar analyses.
Regarding Claim 34, Barrera discloses at least one non-transitory machine-readable medium including instructions, which when executed by a machine, cause the machine to perform operations comprising: 
receiving, from at least two sensors worn on a target body part, position data points during motion of the target body part; 
generating a virtual representation of the target body part based on the position data points; 
displaying, on a user interface, the virtual representation including an indication of a path for the target body part based on a specified range of motion; and 
after completion of the motion, displaying an indication of an achieved range of motion of the target body part using the position data points.  
Claim 34 is substantially similar to claim 27 is rejected based on similar analyses.
Regarding Claim 35, Barrera discloses the at least one machine-readable medium of claim 34, wherein the target body part is a knee of a leg, a first sensor of the two sensors is located proximally on the leg from the knee and a second sensor of the two sensors is located distally on the leg from the knee.  
Claim 35 is substantially similar to claim 28 is rejected based on similar analyses.
Regarding Claim 36, Barrera as modified discloses the at least one machine-readable medium of claim 34, wherein the operations further comprise displaying, on the user interface, an indication of a number of repetitions performed during the motion.  
Claim 36 is substantially similar to claim 22 is rejected based on similar analyses.
Regarding Claim 38, Barrera as modified discloses the at least one machine-readable medium of claim 34, wherein the operations further comprise determining an assessment for the target body part based on a difference set generated by determining differences between points on the path and the position data points, and outputting the assessment.  
Claim 38 is substantially similar to claim 24 is rejected based on similar analyses.
Regarding Claim 39, Barrera as modified discloses the at least one machine-readable medium of claim 38, wherein the assessment is output to a clinician display.  
Claim 39 is substantially similar to claim 25 is rejected based on similar analyses.
Regarding Claim 40, Barrera as modified discloses the at least one machine-readable medium of claim 34, wherein the two sensors are each an inertial measurement unit.  
Claim 40 is substantially similar to claim 26 is rejected based on similar analyses.
Claims 23, 30 and 37 are rejected under 35 U.S.C. 103 as being unpatentable by Barrera et al. (U.S. 2017/0136296 A1) in view of Douglas et al. (U.S. 2020/0245900 A1) and further in view of deCharms et al. (U.S. 2016/0005320 A1)
Regarding Claim 23, the system of claim 21, Barrera as modified does not explicitly teach wherein the display is configured to present, on the user interface, a scale bar including a selectable indicator of a pain level.
However, deCharms teaches wherein the display is configured to present, on the user interface, a scale bar including a selectable indicator of a pain level (deCharms, Fig. 4 [0078] The software may provide a slider or other UI form element 832 that the user may use to indicate the level of a mental state. In this example, the user may indicate the level of the pain that they are experiencing” deCharms teaches a slider bar on the UI, can be used to select an indicator of a pain level (e.g. extreme, severe, high, mild, low etc. Fig. 4).
Barrera, Douglas and deCharms are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Barrera to combine with a scale bar of a pain level (as taught by deCharms) in order to provide a scale bar of a pain level  because deCharms can provide a scale bar of a pain level (deCharms, Fig. 4 [0078]). Doing so, it may provide the experience, the extent to which the experience improves or worsens what they intended to improve (e.g. their pain), their emotional response to the experience (deCharms, [0031]).
Regarding Claim 30, Barrera as modified discloses the method of claim 27, further comprising, displaying, on the user interface, a scale bar including a selectable indicator of a pain level.  
Claim 30 is substantially similar to claim 23 is rejected based on similar analyses.
Regarding Claim 37, Barrera as modified discloses the at least one machine-readable medium of claim 34, wherein the operations further comprise displaying, on the user interface, a scale bar including a selectable indicator of a pain level.  
Claim 37 is substantially similar to claim 23 is rejected based on similar analyses.
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure EvenZohar et al. (U.S. 2010/0131113 A1) and Obma (U.S. 2018/0256092 A1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611